Citation Nr: 1505164	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent disabling from November 3, 2008 to December 3 2009, in excess of 20 percent from December 4, 2009 to December 28, 2010, and in excess of 40 percent from December 29, 2010, forward, for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a deviated nasal septum.

3.  Entitlement to service connection for residuals of land mine explosions (variously claimed as a mine concussion, vertigo, and vestibular disorder).

4.  Entitlement to service connection for prostate cancer as due to exposure to ionizing radiation.

5.  Entitlement to service connection for cataracts as due to exposure to ionizing radiation.

6.  Entitlement to service connection for diabetes mellitus, type II, as due to exposure to ionizing radiation.

7.  Entitlement to service connection for coronary artery disease (claimed as a heart condition), to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

8.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

9.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

10.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

11.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to ionizing radiation or as due to diabetes mellitus, type II.

12.  Entitlement to service connection for degenerative joint disease of the lumbar spine (a back disability) as due to exposure to ionizing radiation.

13.  Entitlement to service connection for varicocele, to include as due to exposure to ionizing radiation.

14.  Entitlement to service connection for Peyronie's disease as due to exposure to ionizing radiation.

15.  Entitlement to service connection for sterility/infertility as due to exposure to ionizing radiation.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

17.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh II (Agent) of Veterans Angels, LLC


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1955 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  To the extent that the RO adjudicated the issues of right and left lower extremity peripheral neuropathy, a deviated nasal septum, cataracts, and a back disability as claims to reopen service connection, the Board finds that the issues on appeal are claims of service connection.  

In an August 2009 rating decision, in pertinent part, the RO denied service connection for cataracts.  In September 2009, the Veteran submitted a timely Notice of Disagreement to the August 2009 rating decision (also discussed in the Remand section below), which was subsequently readjudicated in an April 2013 Statement of the Case and perfected in an April 2013 Substantive Appeal, via VA Form 9.  38 C.F.R. § 20.302.  In an August 2010 rating decision, in pertinent part, the RO denied service connection for deviated nasal septum, degenerative disc disease of the lumbar spine, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  

Pursuant to 38 C.F.R. § 3.156(b) (2014), when new and material evidence is received prior to the expiration of the one-year appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period; as such, reconsideration of the issue is necessary.  New evidence is defined as existing evidence not previously submitted to agency decision makers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In September 2010, within the one year appellate period of the August 2010 service connection denials, VA received a letter from the Defense Threat Reduction Agency regarding the Veteran's claimed on-site participation in radiation risk activities during service.  This evidence is both new and material as it indicated the Veteran's periods and locations of service in relation to atmospheric nuclear testing at that time.  As such, the issues on appeal stem directly from the August 2010 rating decision denying service connection for deviated nasal septum, degenerative disc disease of the lumbar spine, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy; therefore, the Board need not consider whether new and material evidence has been received to reopen the previously denied claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of increased ratings for service-connected bilateral hearing loss, service connection for prostate cancer, cataracts, diabetes mellitus, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, a back disability, Peyronie's disease, and sterility/infertility, a TDIU, and compensation under 38 U.S.C.A. § 1151 for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sustained an injury to the nose in service.

2.  The Veteran has a current disability of a deviated nasal septum.

3.  The deviated nasal septum is related to the in-service nose injury.

4.  The Veteran experienced land mine explosions in service.

5.  The Veteran has a current vestibular disorder, to include vestibular deficit and weakness, hypoactive labyrinth, and vertigo.

6.  The vestibular disorder is related to the in-service land mine explosions.

7.  The Veteran was diagnosed with mild varicocele upon service separation in October 1959.

8.  The Veteran has had consistent symptoms of varicocele, including pain, since service separation.

9.  The varicocele was incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a deviated nasal septum have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of land mine explosions, diagnosed as a vestibular disorder, to include vestibular deficit and weakness, hypoactive labyrinth, and vertigo have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for varicocele have been met.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for a deviated nasal septum, residuals of land mine explosions, and varicocele have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, deviated nasal septum, a vestibular disorder to include vestibular deficit and weakness, hypoactive labyrinth, vertigo, and varicocele are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Deviated Nasal Septum

The Veteran contends that he injured his nose in service, which is the cause of current deviated nasal septum.  He reports that he now has interference with breathing through the nose with pain due to a deviated nasal septum.  

After a review of all the evidence of record, lay and medical, the Board first finds that the evidence demonstrates that the Veteran sustained an injury to the nose in April 1957 during service.  A service treatment record noted the Veteran's treatment for a broken nose.  Upon physical examination, there was generalized swelling, but no deformity or crepitus.  The Veteran was assessed with a contusion of the nose.  

The Board next finds that the Veteran has a current disability of a deviated nasal septum.  In a December 2010 VA examination report, upon physical examination, the Veteran was diagnosed with deviated nasal septum status post septoplasty.  At that time, the subjective factor was difficulty breathing through the nose and the objective factor was a deviated nasal septum, which was serpentine shaped with bilateral obstruction.  

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's deviated nasal septum is related to the in-service nose injury.  The December 2010 VA examiner opined that the deviated nasal septum is most likely caused by the injury in service.  In a handwritten addendum, the VA examiner further explained that, although the deviated septum is not confirmed on X-ray, the obstruction of the nasal passages is as likely as not due to rhinitis as it is to the deviated nasal septum.  The VA examiner's opinion is competent and probative medical evidence because it is factually accurate, as it appears that the VA examiner had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by sound, albeit brief, reasoning.

There is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's deviated nasal septum.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a deviated nasal septum have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Vestibular Disorder as a Residual of a Head Injury

The Veteran reports that he experienced land mine explosions during service.  He contends that, as a result of the land mine explosions in service, he currently has a vestibular disorder manifested by dizziness, imbalance, and nausea.  

After a review of all the evidence of record, lay and medical, the Board first finds that the weight of the evidence demonstrates that the Veteran experienced land mine explosions in service and sustained a head injury.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service land mine explosions to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Specifically, the Veteran's military occupational specialty, as reflected in the DD 214, was rifleman.  In addition, in a submission received in September 2010, the Veteran's fellow serviceman, Mr. P.L., stated that he served with the Veteran and remembers the land mine exploding on a mortar rocket court during Marine Combat Training at Camp Pendleton.  As such, the Board finds that exposure to land mine explosions is consistent with the Veteran's military service, and is recognized by VA.  38 U.S.C.A. § 1154(a) (West 2002).  In this regard, the Veteran is also currently service connected for bilateral hearing loss and tinnitus as VA has recognized the Veteran's exposure to acoustic trauma due to loud explosions.

The Board next finds that the Veteran has a current disability of a vestibular disorder.  In a January 2010 private treatment record, after a physical examination, the Veteran was diagnosed with peripheral and central vestibular deficit and weakness.  In an August 2010 private treatment record, the Veteran's private treating physician diagnosed the Veteran with a vestibular injury.  The Veteran was also diagnosed with vertigo in a June 2012 QTC VA examination.

The Board next finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's vestibular disorder is related to the in-service land mine explosions.  In the August 2010 private treatment record, after an interview with the Veteran and a physical examination, the Veteran's private treating physician, Dr. C.H., rendered an impression of vestibular injury from land mine blasts.  Dr. C.H.'s opinion is competent and probative medical evidence because it is factually accurate, as it appears that Dr. C.H. had knowledge of the relevant evidence in this case (namely, that the Veteran was exposed to land mine explosions in service), relied on accurate facts, and gave an opinion based upon those facts.

There is no other competent medical opinion of record against the claim that directly addresses the etiology of the Veteran's vestibular disorder.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a vestibular disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Varicocele

The Veteran contends that varicocele originated in service.  Specifically, he alleges that the varicocele began in service and has persisted since service.  In the alternative, the Veteran contends that the varicocele is caused by the in-service exposure to ionizing radiation.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran had a diagnosis of varicocele in service.  In the October 1959 report of medical examination upon service separation, the Veteran was diagnosed with left mild varicocele that was not currently disabling.  

The Board next finds that the Veteran has a current disability of varicocele.  In an August 2010 private treatment record, the Veteran was diagnosed with varicocele.  The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current varicocele is related to service.  In this regard, the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's varicocele is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the factual question of whether he had varicocele symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As discussed below, the Board is granting the service connection claim for varicocele based on evidence, including that pertinent to service, which establishes that the current varicocele was "incurred" in service.  The finding that the Veteran had symptoms of varicocele, particularly pain, since service is supportive of the claim overall because it tends to show that the same symptoms that began in service (painful scrotum) have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).

During the November 2013 Videoconference Board hearing, the representative contended that the Veteran's varicocele had caused years of pain with persistent and reoccurring symptoms of the disability.  See Hearing Transcript at 4-5.  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the consistency of the Veteran's contentions throughout the claim and appeal process - that he had varicocele that began in, and persisted since, service - the Board also finds these assertions to be credible.

As there is no adequate medical nexus opinion as to the etiology of the Veteran's varicocele, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  The diagnosis of varicocele in service, together with the Veteran's competent and credible lay contentions, tend to show that the Veteran's current varicocele had its onset during service, that is, shows that the varicocele was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for varicocele have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board is granting service connection based on direct service connection, the alternatively contended theory of service connection due to exposure to ionizing radiation is rendered moot because there remain no questions of law or fact as to the fully granted service connection issue; therefore, the service connection theory based on ionizing radiation exposure will not be further discussed as to this issue on appeal.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).


ORDER

Service connection for deviated nasal septum is granted.

Service connection for a vestibular disorder as a residual of exposure to land mine explosions is granted.

Service connection for varicocele is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of increased ratings for service-connected bilateral hearing loss, service connection for prostate cancer, cataracts, diabetes mellitus, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, a back disability, Peyronie's disease, and sterility/infertility, a TDIU, and compensation under 38 U.S.C.A. § 1151 for a heart disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Increased Ratings for Bilateral Hearing Loss

The Veteran last underwent a VA audiology examination in April 2012.  Since that time, he has asserted that the service-connected bilateral hearing loss has worsened.  During the November 2013 Videoconference Board hearing, the Veteran requested another VA examination of the ears.  He contended that he noticed a worsening of the hearing loss during free, periodic hearing tests.  Hearing Transcript at 16.  In light of the specific assertion of worsening since the last VA examination, a VA compensation audiology examination should be obtained to assist in determining the severity of the service-connected bilateral hearing loss.  See 38 C.F.R. § 3.159 (c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination where the veteran specifically alleged the disability had increased in severity since the last examination two years earlier); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, in an October 2012 VA treatment record (located in Virtual VA), the Veteran underwent a comprehensive audiometry threshold examination.  Although the Veteran was assessed with mild to profound hearing loss in the right ear and moderate to profound hearing loss in the left ear, the audiometric results documenting the puretone thresholds in decibels are not of record.  These results should also be obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Service Connection for Diabetes Mellitus and Sterility/Infertility

In the August 2009 rating decision, the RO denied, in pertinent part, service connection for diabetes mellitus, type II, and sterility/infertility.  In a notice of disagreement received by VA in September 2009, the Veteran, through his representative indicated that he disagreed with the August 2009 decision (of which the Veteran was notified in a September 15, 2009 letter), which included denials of service connection for diabetes mellitus, type II, and sterility/infertility.

The claims of service connection for diabetes mellitus, type II, and sterility/infertility will be remanded to allow the RO to provide the Veteran with a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Appeals for Conditions Claimed as Due to Exposure to Ionizing Radiation: 
Prostate Cancer, Cataracts, Coronary Artery Disease, Bilateral Upper and Lower Extremity Peripheral Neuropathy, a Back Disability, and Peyronie's Disease

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000).  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of a current disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) do not include prostate cancer, cataracts, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, degenerative joint disease, or Peyronie's disease.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).

The term "onsite participation" is defined to mean: (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311 (b)(2), "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include certain enumerated diseases, including prostate cancer and posterior subcapsular cataracts.  Coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, degenerative joint disease, and Peyronie's disease are not, however, listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2).

Nevertheless, if a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall consider the claim under the preceding provisions provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  The Board reads 38 C.F.R. § 3.311(b)(4) as instructing that VA shall treat these diagnoses (other than those listed in 38 C.F.R. § 3.311(b)(2)) as radiogenic diseases for the purpose of applying the mandated procedures (i.e., determinations of exposure and dose, initial review of claims, and review by the Under Secretary for Benefits) if the claimant has submitted competent medical evidence indicating that they are radiogenic diseases.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing (as is the case here) and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records that may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest in the period specified, the claim will be referred to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the VA Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the VA Under Secretary of Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is at least as likely as not that the disease resulted from in-service radiation exposure or whether there is no reasonable possibility that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

In this case, throughout the claim and appeal process, the Veteran has consistently contended that he had on-site participation in Operation Plumbbob, a series of atmospheric atomic detonations, which occurred at the Nevada Test Site from May 28 to October 7, 1957.  Specifically, the Veteran contends that he witnessed the nuclear weapons test named Botlzmann, which was tested and detonated on May 28, 1957.  During the November 2013 Board Videoconference hearing, the Veteran testified that he was bussed to the Nevada Test Site from Camp Pendleton, where he was stationed.  He also reported that film badges were distributed but ran out by the time they got to the Veteran.  Hearing Transcript at 8.  The Veteran testified that he was sworn to secrecy and that there would not be any documentation of his participation in any atmospheric nuclear detonations, to include the test on May 28, 1957.  The Veteran's spouse also testified during the November 2013 Board Videoconference hearing and reported that, approximately three months after the claimed radiation exposure on May 28, 1957, the Veteran told her and her mother of the testing event.  See Hearing Transcript at 14; see also Bennett, 10 Vet. App. at 178 (the Board may rely upon lay testimony as to observable facts).  

In a letter from the Defense Threat Reduction Agency (DTRA), dated September 2010, the Veteran was not found to have participation in atmospheric nuclear testing during service as he was stationed at Camp Pendleton during Operation Plumbbob.  While the DTRA concluded that the Veteran did not have participation in atmospheric nuclear testing, the finding that the Veteran was stationed at Camp Pendleton during Operation Plumbbob appears to be consistent with the Veteran's contentions that he was bused from Camp Pendleton to the Nevada Test Site, but that it was done in secrecy without documentation.  Given the Veteran's consistent statements, and the testimony of his wife, the Board recognizes that the Veteran had on-site participation in a radiation-risk activity on May 28, 1957 as part of Operation Plumbbob, and is a radiation-exposed veteran for VA compensation purposes.

The Veteran has submitted copious medical treatises and articles from the internet, including opinions from private treating health professionals that the claimed conditions, to include coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, degenerative disc disease, and Peyronie's disease (which are not one of the enumerated diseases listed under 38 C.F.R. § 3.311(b)(2)) are caused by radiation exposure.  As such, the Board finds that the Veteran submitted competent scientific and medical evidence that the claimed coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, degenerative disc disease, and Peyronie's disease, are radiogenic diseases and must be afforded same the development procedures as the claimed prostate cancer and cataracts (which are enumerated under 38 C.F.R. § 3.311(b)(2)).  Accordingly, for the purposes of completing the mandated procedures of 38 C.F.R. § 3.311, the Board finds that a remand for the issues of service connection for prostate cancer, cataracts, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, degenerative disc disease, and Peyronie's disease is warranted.

TDIU

The Board finds that any decision with respect to the increased rating and service connection claims being remanded above may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claims could significantly change the adjudication of the TDIU issue because such a grant would increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Compensation Under 38 U.S.C.A. § 1151 for a Heart Disability

In the June 2011 claim, the Veteran, through his representative, contended that VA's failure to timely diagnose or properly treat the current heart disability allowed the continuance or natural process of the disease.  This is a contention of fault and, more particularly, of negligence.  While a veteran is not required to plead or prove negligence under 38 U.S.C.A. § 1151 to meet the fault requirement, and VA is precluded from interpreting the higher standard of fault of negligence into 38 U.S.C.A. § 1151, nevertheless, drawing from the common law of torts, VA's General Counsel has interpreted that a veteran may raise negligence as the theory of fault under 38 U.S.C.A. § 1151.  See VAOPGCPREC 05-01; 38 C.F.R. § 19.5 (2014) (stating that the Board is bound by precedent opinions of VA's General Counsel).

As in this case, when compensation is claimed for the continuance or natural progress of a disease or injury, the care, treatment, or examination furnished by VA cannot be said to have caused additional disability unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  In other words, the assertion and facts to be proved are that: (1) VA failed to diagnose and/or treat a preexisting disease or injury, (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment, and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  VAOPGCPREC 05-01.  

With regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a heart disability, there is no medical opinion to adequately address the question of whether VA failed to timely diagnose and properly treat the Veteran's heart disorder and, if so, whether such failure proximately caused the continuance or natural progress of the Veteran's heart disability.  As such, the Board finds that a VA medical opinion is necessary to assist in determining whether the Veteran sustained additional disability that was caused VA's failure to timely diagnose and, if so, whether such fault properly treat the heart disability, and proximately caused the continuance or natural progress of the heart disability.

Accordingly, the issues of increased ratings for service-connected bilateral hearing loss, service connection for prostate cancer, cataracts, diabetes mellitus, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, a back disability, Peyronie's disease, and sterility/infertility, a TDIU, and compensation under 38 U.S.C.A. § 1151 for a heart disability are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain and associate with the record the audiometric results documenting the bilateral puretone thresholds in decibels from October 29, 2012.  Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the VA treatment record is unavailable.

2. Then, schedule the Veteran for a VA audiology examination to assist in determining the current severity of the service-connected bilateral hearing loss.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3. Provide the Veteran with a Statement of the Case as to the issues of service connection for diabetes mellitus, type II, and service connection for sterility/infertility.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4. For the appeals of service connection for prostate cancer, cataracts, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, degenerative disc disease of the lumbar spine, and Peyronie's disease, undertake the development and procedural actions outlined in 38 C.F.R. § 3.311 (2014).  Specifically, contact the appropriate office of the Department of Defense, including the DTRA, for dose data pertaining to the Veteran's radiation dose in service based upon participation in the detonation of Boltzmann during Operation Plumbbob on May 28, 1957.

Forward all information pertaining to the Veteran's radiation exposure in service, including the Department of Defense (or DTRA) dose data, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  (If a specific estimate cannot be made, a range of possible doses should be provided.)

Refer the case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).

If, and only if, the Veteran files a timely substantive appeal as to the issues of service connection for diabetes mellitus, type II, and service connection for sterility/ infertility, undertake the actions in paragraphs 4 through 6 for these issues also.  

5. For the appeal of compensation under 38 U.S.C.A. § 1151 for a heart disability, refer the case to an appropriate VA examiner for medical opinions to address the Veteran's heart disability.  An examination is not required.  The relevant documents in the claims folder should be made available to the examiner for review.  The VA examiner should offer the following opinions:

a) Did VA fail to diagnose and/or treat a preexisting heart disease or injury?

b) Should a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably have diagnosed the heart condition and rendered treatment?

c) Did the Veteran suffer a disability which probably would have been avoided if proper diagnosis and treatment had been rendered?

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

6. After completion of the above and any additional development deemed necessary, to include VA medical opinions regarding secondary service connection theories of entitlement for the bilateral upper and lower peripheral neuropathy and Peyronie's disease claims, the claims of increased ratings for service-connected bilateral hearing loss, service connection for prostate cancer, cataracts, coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, a back disability, and Peyronie's disease, a TDIU, and compensation under 38 U.S.C.A. § 1151 for a heart disability should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


